DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (US # 6,560,561) in view of Hurst et al (US # 5,710,716), Liubakka (US # 5,900,591) and O’Connell (US PGPub # 2012/0248082). With respect to claim 1, the Foster reference shows that it was known that there are payload monitoring systems consisting of a plurality of weight sensors that need to be calibrated (Col. 1, ll. 6-54; Col. 2, ll. 41-60). A known way to calibrate a vehicle mounted payload monitoring system is to apply a known weight or to apply a known force to the vehicle to load the payload monitoring system and record the measurements, as shown by the example of  Hurst (Col. 5, ll. 26-32). It was also known, as shown by the Liubakka reference, to use a “robotic” arm (22) to position a servo press (20) onto a scale to provide a calibration force (Col. 2, ll. 57-65). It was also known to place reference identifiers (marks) on a vehicle to aid a robot in automatic placement of items or parts on a vehicle as shown by the example of O’Connell (¶ 0023). Putting it all together it would have been obvious to automate the otherwise manual process of calibrating a payload monitoring system1 on a vehicle by providing a robotic arm to place a servo press onto the vehicle at a location marked by reference identifiers, to aid the robot in automatically determining where to apply the servo press, to apply a known force to the plurality of weight sensors to calibrate the payload monitoring automatically and quickly.
With respect to claims 7 & 8, this is literally the way that calibration takes place.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al in view of Hurst et al, Liubakka, and O’Connell, as applied to claims 1, 7, & 8 above, and further in view of Slesinger (US # 6,633,663). The use of a robotic vision system to identify bumps (or the tops of bolts, which would be bumps) as reference identifiers for a robot was known as shown by the example of Slesinger (Col. 5, ll. 41-52), and it would have been obvious to use a robotic vision system to identify registration marks to aid the robot to correctly place the servo press in the location needed to accurately calibrate the system.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Foster et al in view of Hurst et al, Liubakka, and O’Connell, as applied to claims 1, 7, & 8 above, and further in view ofMayer et al (US # 2020/0249072). Selecting a know weight from a plurality of calibration weights in order to measure the response of the scale to different weights was known as shown by Mayer (¶¶ 0022-0024, 0032, 0043). Calibrating using different weights allows for more data points, and theoretically creates more accuracy.
Conclusion
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. There is nothing in the art of record that suggests selecting a calibration routine based on the type of vehicle, among other things. Claims 11-20 are allowable over the art of record as there is nothing in the art of record that suggests selecting a calibration routine based on the wheelbase of vehicle, among other things.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US # 3,976,150 (Wilson et al) disclose a means for automatically applying calibration weights to a scale. US # 10,801,881 (Wuhrmann et al) disclose a robotic cart for applying a servo press to a vehicle scale.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).